department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address date org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein uil certified mail-return receipt requested last date for filing a petition with the tax_court june 20kx dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons exemption from income_tax is a matter of legislative grace and taxpayers have the burden of establishing their entitlement to exemptions sec_6033 requires organizations exempt from tax to keep such records and render such statements as are required by such rules and regulations as the secretary may prescribe sec_1_6033-2 h requires organizations exempt from tax to submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into the organization’s exempt status - based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form 886a name of taxpayer department of the treasury - internal_revenue_service schedule no or exhibit year period ended explanation of items org legend org organization name co-1 company xx date xyz state country country president president 20xx12 issue whether the org should continue to qualify for federal tax exemption under sec_501 of the internal_revenue_code facts the org was granted exemption under sec_501 on april 20xx and classified as a supporting_organization under a according to its articles of incorporation the corporation was formed exclusively for scientific literary charitable and educational_purposes by operating exclusively for the benefit of co-1in such a manner that the corporation will be an organization described in sec_509 in furtherance of the foregoing purposes the corporation shall conduct any and all lawful activities that may be in accomplishing such purposes as indicated in the application_for exemption form_1023 the organization was formed solely to support co-1a xyz university in order to qualify as a supporting_organization under a the board_of directors for the organization will consist of nine individuals which will include the president of the university or another individual appointed by the university who will serve as a director and the university will also appoint two additional directors the intended activities of this organization would be to solicit donations from co-1alumni living in the country other individuals and organizations and to distribute these funds to the university for the benefit of the university its students or faculty these funds can be used for projects and programs developed by the organization’s board_of directors and university officers they anticipated providing scholarships to the university's students studying in the country xyz or other countries the organization intends to fund the construction of the university’s classrooms laboratories and libraries the organization may also support humanitarian missions by the university students faculty alumni and other medical professionals to countries where medical_care is needed the organization has filed only one form_990 in 20xx there was no revenue or expenses reported the organization has failed to respond to correspondence specifically notice number cp sent by the service requesting information to determine their correct filing_status the agent was not able to schedule an appointment for the examination because as indicated by the power_of_attorney and president of the organization there are no bank statements or financial records to review it was indicated that the organization had never conducted any activities since it was granted exemption see attached statement from the organization law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer schedule no or exhibit year period ended department of the treasury - internal_revenue_service explanation of items org legend org organization name co-1 company xx date xyz state country country president president 20xx12 sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization may be exempt as an organization described in sec_501 if one or more of the following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals it is organized and operated exclusively for taxpayer’s position the organization has not made a determination as to whether they agree or disagree to our proposal or if they will be terminating the organization government's position sec_1_501_c_3_-1 states that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt in the statement provided by the president president the org has not conducted any activities since the organization was granted exemption on april 20xx government's position that the org does not qualify for exemption under sec_501 of the code because the organization does not pass the operational_test as stated in sec_1_501_c_3_-1 it is the conclusion the organization does not qualify for exemption under sec_501 of the code we therefore propose revocation of its tax exempt status effective january 20xx form 886-a rev department of the treasury - internal_revenue_service page -2-
